DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  recites “histogram generation circuit is configured to: whether…” the first element of “whether…” seems to be missing the word “determine” and should read “determine whether…” and  Examiner understands this based off of claim 8 which has similar limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley (US 10895848).

With respect to claim 1, Buckley discloses a method comprising: 
receiving a first plurality of digital codes from a time-to-digital converter (TDC) [Col 4; ln 43-45]; 

detecting a peak coarse bin (characterized by counter with highest count value to generate a mask code) [Col 4; ln 50-55] from the plurality of coarse bins [see Fig. 3], wherein the peak coarse bin corresponds to a peak coarse bin depth range from a lower coarse peak depth to a higher coarse peak depth [Fig. 3]; (see phase 1, bin 2 which has a lower depth to higher depth of 1024 to 1536) 
after receiving the first plurality of digital codes, receiving a second plurality of digital codes from the TDC [Col 4; ln 57-62]; and 
generating a fine histogram [see Fig. 3] from the second plurality of digital codes based on the detected peak coarse bin [Col 4; ln 60-67] (by using first mask code), the fine histogram comprising a plurality of fine bins that collectively correspond to a fine histogram depth range from a lower fine histogram depth to a higher fine histogram depth [Col 5; ln 1-13], wherein the fine histogram depth range is narrower than the coarse histogram depth range [see Fig 3] (phase 2 being the fine histogram compared to phase 1 being the coarse histogram), wherein the lower fine histogram depth is lower or equal to the lower coarse peak depth [Col 5; ln 4-5] & [Fig. 3], and wherein the higher fine histogram depth is higher or equal to the higher coarse peak depth [Col 5; ln 10-11] & [Fig. 3]. (characterized in the range of the fine histogram (e.g. phase 2) goes from the lower range 1024 to the higher range 1535, which corresponds to the peak coarse bin depth (1024-1536) of bin 2 in phase 1)

With respect to claim 5, Buckley discloses wherein each coarse bin of the plurality of coarse bins has a first depth granularity, and wherein each fine bin of the plurality of fine bins has a second depth (characterized by the groups containing a number of virtual bin numbers which increase as the process moves from coarse to fine)

With respect to claim 6, Buckley discloses further receiving a further plurality of digital codes from TDC before (characterized by the phase 1 or phase 2) receiving the first plurality of digital codes (characterized in phase 3) [Fig. 3]; (characterized by having multiple iterations of generating a fine histogram from a coarse histogram (see Phase 1, Phase 2, Phase 3, Phase 4))
generating a further coarse histogram from the further plurality of digital codes, the further coarse histogram comprising a further plurality of coarse bins that collectively correspond to a further coarse histogram depth range from a further lower coarse histogram depth to a further higher coarse histogram depth [Col 4; ln 13-42]; and 
detecting a further peak coarse bin from the further plurality of coarse bins (see bin 2; 1024-1537), wherein the further peak coarse bin corresponds to a further peak coarse bin depth range from a further lower coarse peak depth to a further higher coarse peak depth, wherein the coarse histogram depth range is narrower than the fine histogram depth range, wherein the lower coarse histogram depth is lower or equal to the further lower coarse peak depth (see phase 2, which ranges from 1024-1535), and wherein the higher coarse histogram depth is higher or equal to the further higher coarse peak depth (see phase 2, which ranges from 1024-1535) [Fig. 3] & [Col 4; ln 55-67 to Col 5; 1-67]. (characterized in the disclosed embodiment goes through multiple iterations (see phases 1-4) that are considered begin at most coarse and each subsequent phase selects a new range (i.e. depth) corresponding to the previous phase detected peak range; therefore in this instance phase 3 is selected to be the fine histogram, phase 2 is the coarse histogram, and phase 1 is the further coarse histogram).

With respect to claim 8, Buckley discloses wherein generating the fine histogram comprises: 

when the first digital code corresponds to a depth that is within the fine histogram depth range, incrementing a corresponding fine bin of the plurality of fine bins [Col 5; ln 13-18]; and 
when the first digital code corresponds to a depth that is not within the fine histogram depth range, avoid updating the fine histogram based on the first digital code [Col 4; ln 64-66].

With respect to claim 9, Buckley discloses further updating the content of the first register (mask code) [Col 4; ln3-4] based on the detected peak coarse bin & [Col 4; ln 50-54].

With respect to claim 10, Buckley discloses wherein the TDC has an input coupled to a first single photon avalanche diode (SPAD) [Col 2; ln 1-9] & [Fig. 1; 120].

With respect to claim 11, Buckley discloses wherein the input of the TDC is coupled to the first SPAD via a logic circuit [Fig. 1; 130].

With respect to claim 13, Buckley discloses a circuit [Fig. 2; 105] comprising: 
a time-to-digital converter (TDC) [Fig. 2; 150]; 
a histogram generation circuit [Fig. 2; 140]; and 
a control circuit [Fig. 2; 200], wherein the histogram generation circuit is configured to cooperate with the control circuit to: 
receive a first plurality of digital codes from the TDC [Col 4; ln 43-45],

detect a peak coarse bin from the plurality of coarse bins (characterized by counter with highest count value to generate a mask code) [Col 4; ln 50-55] from the plurality of coarse bins [see Fig. 3], wherein the peak coarse bin corresponds to a peak coarse bin depth range from a lower coarse peak depth to a higher coarse peak depth [Fig. 3], (see phase 1, bin 2 which has a lower depth to higher depth of 1024 to 1536)
after receiving the first plurality of digital codes, receiving a second plurality of digital codes from the TDC [Col 4; ln 57-62]; and 
generate a fine histogram [see Fig. 3] from the second plurality of digital codes based on the detected peak coarse bin [Col 4; ln 60-67] (by using first mask code), the fine histogram comprising a plurality of fine bins that collectively correspond to a fine histogram depth range from a lower fine histogram depth to a higher fine histogram depth [Col 5; ln 1-13], wherein the fine histogram depth range is narrower than the coarse histogram depth range [see Fig 3] (phase 2 being the fine histogram compared to phase 1 being the coarse histogram), wherein the lower fine histogram depth is lower or equal to the lower coarse peak depth [Col 5; ln 4-5] & [Fig. 3], and wherein the higher fine histogram depth is higher or equal to the higher coarse peak depth [Col 5; ln 10-11] & [Fig. 3]. (characterized in the range of the fine histogram (e.g. phase 2) goes from the lower range 1024 to the higher range 1535, which corresponds to the peak coarse bin depth (1024-1536) of bin 2 in phase 1)

With respect to claim 14, Buckley discloses wherein the histogram generation circuit comprises a first register (mask code) [Col 4; ln3-4], wherein the control circuit is configured to update a content of the first register based on the detected peak coarse bin [Col 4; ln 50-54].

With respect to claim 15, Buckley discloses wherein the histogram generation circuit is configured to: 
whether a first digital code of the second plurality of digital codes is within the fine histogram depth range based on the content of the first register Col 4; ln 60-64];
when the first digital code corresponds to a depth that is within the fine histogram depth range, increment a corresponding fine bin of the plurality of fine bins[Col 5; ln 13-18]; and 
when the first digital code corresponds to a depth that is not within the fine histogram depth range, avoid updating the fine histogram based on the first digital code [Col 4; ln 64-66].

With respect to claim 16, Buckley discloses further comprising a single photon avalanche diode (SPAD) coupled to an input of the TDC [Fig. 1; 120] via a logic circuit [Fig. 1; 130] & [Col 2; ln 1-9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 10895848) in view of Pacala et al. (WO 2021/026241).

With respect to claim 2, Buckley fails to disclose wherein detecting the peak coarse bin comprises detecting a peak bin that has a count above a predetermined threshold.
Pacala discloses a time of flight measurement technique that uses a SPAD array and TDC to generate a histogram with an number of photon counts [see abstract] and further detects a peak that comprises detecting a peak bin that has a count above a predetermined threshold (a threshold can be pre-calculated based on an estimated ambient noise level) [Par. 0011 & 0015].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Pacala to further include wherein detecting the peak coarse bin comprises detecting a peak bin that has a count above a predetermined threshold motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accuracy in identifying peaks.

With respect to claim 3, Buckley fails to disclose further comprising determining the predetermined threshold based on an ambient bin of the coarse histogram.
Pacala discloses a time of flight measurement technique that uses a SPAD array and TDC to generate a histogram with an number of photon counts [see abstract] and further detects a peak based on a predetermined threshold and determining the predetermined threshold based on an ambient noise level present in each bin [Par. 0011 & 0015 & 0017].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Pacala to further include determining the predetermined threshold based on an ambient bin of the coarse histogram motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accuracy in identifying peaks.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 10895848) in view of Pacala et al. (WO 2021/026241) as applied to claim 3 above, and further in view of Kanter et al. (US 2016/0209498).

With respect to claim 4, Buckley and Pacala fail to disclose wherein determining the predetermined threshold comprises determining the predetermined threshold by minCount = ambientBin + √ambientBin , wherein minCount corresponds to the predetermined threshold, and ambientBin corresponds to a count of the ambient bin.
Kanter discloses a system and method for measuring time of flight using a SPD with suitable subsequent signal processing [Par. 0011] that includes generating a histogram and evaluating background (i.e. ambient) effects on the number of counts in histogram bins [Par. 0019]  Kanter further teaches about evaluating the signal to noise ratio that includes utilizing the square root of the number of counts in histogram bins that are not coincident with a received optical pulse [Par. 0041].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley in view of Pacala with Kanter to further include determining an appropriate signal to noise ratio and therefore predetermined threshold by minCount = ambientBin + √ambientBin , wherein minCount corresponds to the predetermined threshold, and ambientBin corresponds to a count of the ambient bin motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 10895848) in view of Henderson et al. (US 2020/0233068).

With respect to claim 7, Buckley fails to disclose wherein generating the coarse histogram comprises: 
generating a first coarse histogram from a first portion of the first plurality of digital codes based on a first clock; 
generating a second coarse histogram from a second portion of the first plurality of digital codes based on an offset first clock; and 
combining the first and second coarse histograms to generate the coarse histogram.
Henderson discloses wherein generating the coarse histogram [Fig. 2] comprises: 
generating a first coarse histogram (first histogram bin 230. Such as Bin 1) in from a first portion of the first plurality of digital codes based on a first clock; generating a second coarse histogram (second histogram bin 230, such as bin 2) from a second portion of the first plurality of digital codes based on an offset first clock (characterized in STROBE signal); and combining the first and second coarse histograms to generate the coarse histogram [Par. 0058 & 0061-0062].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Henderson to further implement wherein generating the coarse histogram comprises: generating a first coarse histogram from a first portion of the first plurality of digital codes based on a first clock; generating a second coarse histogram from a second portion of the first plurality of digital codes based on an offset first clock; and combining the first and second coarse histograms to generate the coarse histogram  motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claims 12 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 10895848) in view of Yin et al. (US 2020/0018642).

With respect to claim 12, Buckley fails to disclose wherein the logic circuit comprises an OR tree having a plurality of inputs respectively coupled to a plurality of SPADs, wherein the plurality of SPADs comprises the first SPAD.
Yin discloses time-to-digital converter (TDC) integrated circuit for single-photon avalanche diode (SPAD) based depth sensing that includes a SPAD matrix and further teaches Yin implementing a logic circuit that comprises an OR tree (see digital control logic circuit) having a plurality of inputs respectively coupled to a plurality of SPADs, wherein the plurality of SPADs comprises the first SPAD [Par. 0024].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Yin to implement a logic circuit comprises an OR tree having a plurality of inputs respectively coupled to a plurality of SPADs, wherein the plurality of SPADs comprises the first SPAD motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 17, Buckley discloses a system [Fig. 1] comprising: 
a pixel array wherein each pixel comprises a single photon avalanche diode (SPAD) [Col 2; ln 4-5]; 
a plurality of time-to-digital converters (TDCs) [Fig. 1; 150] (TDC 150 is component of processor 105), wherein each of the plurality of TDCs is associated with a respective pixel of the pixel array; (the system 100 may comprise a plurality of pre-processors and a plurality of processors, one for each SPAD) [Col 2; ln 8-10]
a plurality of histogram generation circuits [Fig. 1; 140] (component of processor 105), wherein each of the plurality of histogram generation circuits is associated with a respective TDC of the plurality of TDCs and with a respective pixel of the pixel array; and (the system 100 may comprise a plurality of pre-processors and a plurality of processors, one for each SPAD) [Col 2; ln 8-10]
(component of data algorithm processor 140, which is a component of the plurality of processor 105) configured to:
receive a first plurality of digital codes from the TDC [Col 4; ln 43-45],
generate a coarse histogram from the first plurality of digital codes [Col 4; ln 7-12], the coarse histogram comprising a plurality of coarse bins that collectively correspond to a coarse histogram depth range from a lower coarse histogram depth to a higher coarse histogram depth [Col 4; ln 17-30] & [see Fig. 3],
detect a peak coarse bin from the plurality of coarse bins (characterized by counter with highest count value to generate a mask code) [Col 4; ln 50-55] from the plurality of coarse bins [see Fig. 3], wherein the peak coarse bin corresponds to a peak coarse bin depth range from a lower coarse peak depth to a higher coarse peak depth [Fig. 3], (see phase 1, bin 2 which has a lower depth to higher depth of 1024 to 1536)
after receiving the first plurality of digital codes, receiving a second plurality of digital codes from the TDC [Col 4; ln 57-62]; and 
generate a fine histogram [see Fig. 3] from the second plurality of digital codes based on the detected peak coarse bin [Col 4; ln 60-67] (by using first mask code), the fine histogram comprising a plurality of fine bins that collectively correspond to a fine histogram depth range from a lower fine histogram depth to a higher fine histogram depth [Col 5; ln 1-13], wherein the fine histogram depth range is narrower than the coarse histogram depth range [see Fig 3] (phase 2 being the fine histogram compared to phase 1 being the coarse histogram), wherein the lower fine histogram depth is lower or equal to the lower coarse peak depth [Col 5; ln 4-5] & [Fig. 3], and wherein the higher fine histogram depth is higher or equal to the higher coarse peak depth [Col 5; ln 10-11] & [Fig. 3]. (characterized in the range of the fine histogram (e.g. phase 2) goes from the lower range 1024 to the higher range 1535, which corresponds to the peak coarse bin depth (1024-1536) of bin 2 in phase 1)

Buckley fails to necessarily disclose that the pixel array is arranged in N rows and M columns, wherein N is a positive integer greater than 1, and wherein M is a positive integer greater than 1, and a column control circuit comprising M control circuits, each of the M control circuits configured to cooperate with histogram generation circuits associated with a corresponding column of pixels.
Yin discloses time-to-digital converter (TDC) integrated circuit for single-photon avalanche diode (SPAD) based depth sensing that includes a SPAD matrix with a plurality of SPAD pixels arranged in m rows and n columns [se abstract] & [Fig. 1a].  Yin further discloses implementing a column control circuit [Fig. 1a] comprising M control circuits [Fig. 1b], each of the M control circuits configured to cooperate with histogram generation circuits associated with a corresponding column of pixels  [Par. 0027 & 0052].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Yin to further implement the pixel array as arranged in N rows and M columns, wherein N is a positive integer greater than 1, and wherein M is a positive integer greater than 1, and to further implement the plurality of control circuits as a column control circuit comprising M control circuits, each of the M control circuits configured to cooperate with histogram generation circuits associated with a corresponding column of pixels motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that arranges the sensing elements and corresponding processing circuit in a simple and straightforward manner.

With respect to claim 18, Buckley discloses the system further comprising an illumination circuit [Fig. 1; 110] configured to generate light pulses, wherein the pixel array is configured to receive reflected light pulses originating from the illumination circuit [Fig. 1].

With respect to claim 19, Buckley discloses wherein each pixel of the pixel array comprises the respective TDC of the plurality of TDCs and the respective histogram generation circuit of the plurality of histogram generation circuits [Col 2; ln 8-9].

With respect to claim 20, Buckley fails to disclose wherein each pixel comprises a plurality of SPADs coupled to the respective TDC via a respective OR tree.
Yin discloses time-to-digital converter (TDC) integrated circuit for single-photon avalanche diode (SPAD) based depth sensing that includes a SPAD matrix and further teaches processing circuitry that includes wherein each pixel comprises a plurality of SPADs coupled to the respective TDC via a respective OR tree [Par. 0024-0027].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Yin to include wherein each pixel comprises a plurality of SPADs coupled to the respective TDC via a respective OR tree motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 21, Buckley fails to necessarily disclose wherein the plurality of TDCs are vertically spread under a column of pixels. 
Yin discloses a pixel array wherein the plurality of TDCs are vertically spread under a column of pixels [Par. 0030] & [Fig. 2A].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Yin to further include that the plurality of TDCs are vertically spread under a column of pixels motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that uses one of a 

With respect to claim 22, Buckley fails to necessarily disclose wherein the plurality of TDCs are disposed at an edge of the pixel array.
Yin a pixel array wherein the plurality of TDCs are disposed at an edge of the pixel array [Fig. 1b].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Buckley with Yin to implement a pixel array wherein the plurality of TDCs are disposed at an edge of the pixel array motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that uses one of a known number of integrated circuit designs (e.g. 2D or 3D design) for a SPAD based depth and time of flight sensing circuit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sharma et al. (US 2017/0052065) discloses a SPAD array with gated histogram construction including a respective time-to-digital converter (TDC) coupled to receive the signal from each sensing element and to increment, responsively to the signal, a count in the memory of respective times of incidence of photons on the sensing element. Typically, the memory is configured to store respective counts of the photons that arrive in a plurality of different time bins within the detection window during the second sequence of the acquisition periods. The controller is configured to process a histogram of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865  

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/20/2022